    Case 0:19-tp-60037-RAR Document 1 Entered on FLSD Docket 08/29/2019 Page 1 of 22


    PRO3 22                                         '                                               X CKET NUM3ER Xran.Court
                                                                                                                           )
    (Rm,(
        14/17)                                                                                      4:)3cR0O2û5-1
                                  TRANSFER OF             SDICTION
                                                                                                    X CKET NUMBER (RecCourt
                                                                                                                          )


    NAME AND ADDRESSOFPROBATIONER/SUPERVISED M LEASEE:       DISTRICT                                  DIVISION
    Craig Tobias                                            Eastern DistrictofTexas                !Sherm an Division
                                                             NAM, oFssxr
                                                                       a cm c Juoc)E
                                                            The Honorable M arcia A .Crone
                                                            U.S.DistrictJud e
                                                                                                                      i
                                                            DATESOFPROBATION/SUPERVISED             FROM                  TO
                                                            RELEASE:
                                                                                                    October6, O ctoberf,
                                                                                                    2017      2022
    OFFbNSE                                                                    FILED BY                          AT        D C..

    Count1-l8USC j1349,1344-ConspiracytoCommitBankFraud
    Count7-18USC j102sA(a)(1)-AggravatedldentityTbeft                                      At
                                                                                            no
                                                                                            z/ K
                                                                                               oo
                                                                                                @ , ypjg.

    PART 1-ORDER TRANSFERRING JURISDICTIOX                                                 AjkGct.A s. No st.s
                                                                                          CLERK U S DIST CX
    UNITEDSTATESDISTRICTCOURTFORTHE%fEasternDiseictofTexas.,               s.o,
                                                                              .ockuk.-1   -
                                                                                          ..
                                                                                           1.1-
            IT ISHEREBY ORDERED thatpursuantto 18U.S.C.3605thejurisdictionoftheprobationerorsupervised
    releaseenamed abovebetransferred withtherecordsoftheCourttotheUnited StatesDistrictCourtfortheSouthern
    DistrictofFlorida u onthatCourt'sorderofacce tanceof'urisdiction,




                     8/F/19
              Date                                                    .é'
                                                                        .DistrictJulge

    PART 2- ORDER ACCEPTD G JURISDICTION
    LN TED STATESDISTRICT COURT FORTHE SOLJTHBRN DISTRJCTOFFLORIDA
         IT ISHEREBY ORDERF,
                           D thatjurisdictionovertheabove-namedprobationer/supervisedreleaseebeaccepted
    and assumedbythisCourtfrom and ahertheentry ofthisorder.

                                                                                                            ê.
                              1                                                      ë

                                  '24                                     t                        .        t -.
.
              EyectiveJ)                                             Linitedâ'flfe.
                                                                                  çDistrictJulge
     Case 0:19-tp-60037-RAR <'Document
                               .       1 Entered on FLSD Docket 08/29/2019 Page 2 of 22
                            t h                             t' i
           case 4:13-cr-00205-RAF &DB Document169 Filed 12/04/14 'Fvàge 1 bf8 PagelD #:765
   %A()245: (Rev.09/08)JudgmentinaCri
                                    minalCase
               sheetL

                                      X ltitchW tatc: D fétrittCpurt
                                                    EASTERN DISTRICT OFTEXAS
                                                            Sherman
           UNITED STATES OF AM EIUCA                              JUDG M ENT IN A CRIM IN A L CA SE
                      V.
                    CRAIG TOBIAS
                                                                  Case Number: 4:13CR00205-O01
                                                                  USM Number: 21463-078
                                                                   Mi
                                                                    chaelHawk
                                                                  Defenclant*sAttorncy
 THE D EFENDANT:
 I/pleadedguiltytocountts) 1and7oftheIndictment
 I
 ZIpleadednoloct
               lntenderetocountts)                                                                                               -                           - -
    wàichwasacceptedby tlleconrt,
 CJwasfoundguiltyoncounqs)
    afterapleaofnotguilty.
 Thedefendantisadjtldicatedguiltyoftheseoffenses:
 Title& Section              NatureofOffense                                                         O fftnseEnded                                      Count
  18U.S.C.5 1349,1344         Conspiracytc Commi
                                               tBankFraud                                                ()7/25/2oja



 18U.S,C,j1020A(a)(1)         Aggravated ldentit?Theft                                                   07/24/2013                                        7



       Thedefendantissentencedasprovided inpages2through               8         oftl,isjudgment, Thesentenceisimposeëpursuantto
tlpesentencingReform Actof1984.
EElThedefendanthasLeenfoundnotguiltyoncounqs)                                                                                             --.                  -


   Counqs) remaining .                          .        !7)is U are dismissedontàemotionoftheUnitedStates.
          lti
            sorcleredthatthedefendjmtmustnotifytheUnjtedStatesattorneyforthisdiltrjctwithin30daysof!nychangeofname,resjdeqlce,
o
thl-l
    nailingaddressuntllalIfinesgrestltution.costsyandspeclalassessmentsimposedkytlllsrudgmertarefullypald.Iforderedtopayrestltutlon,
 edefendantmustnotifythec urtantlUnited S atesattorney ofmaterialchanges:necoiomlccllctlmstances.

                                                                 9/3/2014
                                                                       ofllnpos'ionofJud lnent

                                                                       1,t'-                ..,  .   .   .      . . . ..------       ----------.--.-.---..-.........
                                                                SigllftttlreofJtldge
                                                                 RICHARD A.SCHELL
                                                                 U.S.DISTRICT JUDGE
                                                                Name;ndTitlcof.ltldge

                                                                l2/3/14
                                                                Datc
      Case 0:19-tp-60037-RAR ,,a.   .
                               Document
                                  -
                                                              ' *
                                        1 Entered on FLSD Docket  08/29/2019 Page 3 of 22
                                                  )                                        ( )
       , Cqse 4.
               .13-cr-oozos-RAs-uloB oocumentz69 yiled 12/04/14 v age 2of8 pagelo #,
                                                                                   .766
 AO2458       (Rev.09/02)JudgmentinCriminalCase
              Sheet2- Imprisonment
     W FENDA                                                                                    Judgmtct- Pagt     2          of     8
             NT; CRAIG TOBIAS
     CASE NUV BER: 4:13CR00205-001

                                                             IM PRISO NM ENT
          Tlledefendantishereby comm ittedtothecnstodyoftheUnited StatesBureauofPrisonstobeim priscnedfora
 totalttrm of:70 months
     Ct1:46 months.Ct7:24 months consecutive to count1.
     The sentence imposed in Counts 1and7 shallrun consecutive toany
     Sentence imposed in Case Nos.439064-2,439065-3, and439066-2 in the 22nd JudicialDistrict
     Court,St.Tammany Parish,Louisiana;Case No. 12-4207CF in the 17th JudicialCircui
                                                                                   tCoud,
      I
      W ThecourtmakesthefollowingrecommendationstotheBureauofPrisons:
     The courtrecommendsthatdefendantparticipate in the 500 hourresideqtialdrug abuse treatmentprogram                  .
     The courtrecommendsthatdefendantobtain hi
                                             s GED.
     The courtrecommendsthatdefendantpadicipate inthe inmatefinancialresponsibilityprogram ata rateto be determined in
     qnnnrdmnne w i
                  th thm nrnnram
      E/ ThedefendantisremandedtothecustodyoftheUnitedStatesMarshal.
     (ZI Thrdefendantshall'surrendertotheUnitedStatesM arshalforthisdistrict:
         Z                                        Q a.ln. F-1 p.m. on
              asnotifedbythe United StatesM arshal.

     f-l ThedefendantshallsurrenderforServiceofsentenceattheinstitutiondesignatedbytheBureatlofPrisons:
         1
         -1 befbre2p.nl.on                                            '
                                                                      .


              asnosified bytheUnited StatesM arshal.
         I-I asnotifiedby theProbationorPretrialServicesOffice.


                                                                 RETURN
IhaveexectdedthisjudgmentasfoIlows:




        Defendantdeliveredol1                                               .-     to
at                                                 ,   withacel
                                                              -tifiedcopyofthisjudgment.


                                                                                           UNITED SkI
                                                                                                    .-ATE'S MARSI-LAL       ''''''


                                                                      6)'                   -         .                     .- . .
                                                                                        DEPtJTY tm I'I
                                                                                                     -ED STATES MARSHAL
                                                                           '
 Case 0:19-tp-60037-RAR fDocument
                         * .
                                  1 Entered on FLSD Docket
                                                        .; )08/29/2019 Page 4 of 22
                                                        ,
                        t )                            (
          Case 4:l3-cr-00205-RAS='
                                 &bQ Docum ent169 Filed 12/04/14 'Pagè 3 ôf.8 PagèlD #: 767
AO 2458     (Rev.09/08)JudgmcntinaCriminalCase

DEFRNDANT                                                                      Judgment-lzage   3   of   8
          : CRAIG TOBIAS
CASE NUM BER: 4:13CRO0205-0O1

                                                 Continuation page

The courtrecommendsthatdefendantbedesignated toa facility InCol
                                                              eman, FL,ifeliglble.
                        <
 Case 0:19-tp-60037-RAR Document 1 Entered on FLSD Docket
    C                   l /                           :   )08/29/2019 Page 5 of 22
          ase4:13-cr-00205-RAV JDB Document169 Filed 12/04/14 ''/àj:4of8 PagelD #:768
AO 2458   (Rcv.09/08)JtldgmeltinaCriminalCase
              L-                                            Z'L7LS-2   LLL               LQLZL'
                                                                                              ZZ:EZZ   L:   '.   ''-'-
                                                                              '
                                                                              ltldglnent- page         4    Ol
                                                                                                             *           6 uuu=
DEFENDANT; CRAIG TOBIAS
CASE NUM BER: 4:13CR00205-001

                                                Continuation page

 Ft.Lauderdale,Florida;and Case No. 12-CF-3643-2 inthe NuecesCountyCourt,Corpus
 Christi,Texas.
    Case 0:19-tp-60037-RAR I#R .
                             Document
                               J      1 Entered on FLSD Docket
                                                           J $
                                                           I
                                                           .    08/29/2019 Page 6 of 22
                                                               .1
         Case 4:13-cr-0O205-RASY DB Document169 Filed 12/04/14 '-eàge 5 Of8 PagelD #: 769
AO2458 She
       (Reevt.309-/08Su
                     2J udgmentiI1aCrimilalCase
                       pervisedRelease
 DEFENDANT                                                                                    Judgment-page    5     (
                                                                                                                     yf      8
            : CRAIG TOBIAS                                                                                                   -
 CASE NUM BER: 4:13CROO205-001
                                                  SUPERVISED RELEASE
 Uponreleasefrom imprisonment,thedefendantshallbeonsupervisedreleaseforaternnof:5 years
 Ct1:5years. Ct7:lyei
                    v to beservedconcurrentlyvvith ctl.




      Thedefendantl  nustregol
                             -tto tl'
                                    leprobationofticeinthedistricttowhichthedefendantisreleasedwitlin72 hotlrsoîreleasefrom the
custody oftheBureauof-Prlsons.
Thedefendantshal!notcom mitanotherfedel     -
                                            al,stattorlocalcrime.
Thedefendantshallnotunlawftllly pgssessacontrolledsqbjtancesThedefendantshallreflainfrom any unlawfuluseofaqontrolled
substance.Thedefqldantshallsubmltto onedl     -ugtestwlthln 15daysofreleasetiom impnsonmentand atIeasttwoperiodlcdl -ugtests
thereaftersasdeterm lned bythecourt.
1
-1 Theabovedrugtestingconclitionissuspended,basedonthecoul'sdeterminationthatthedefendantposesalow riskof
     futuresnbstanceabuse.(Check,ifapplicable.)
     Thedefendantshallnotpossessafirearm ,amlnunition, destructive(Ievicc,orany othel
                                                                                    'dangerousweapon.(Check,ifapplicable-)
   ThedefendantshallcooperateinthecolleotionofDNA asdirectedb7theprobationofficer. tcheck,ifapplicable-)
C1 ThedefendantslallcomplywiththerequirelnentsoftheSexOffcnderRegistrationandNotificationAct(42U.
                                                                                                        S.C.j16901,el.5-
                                                                                                                       et
   as(lirected bytheprobationofficer,theBtlreauofPrisons, oranystatesexoffenderregistrationagency inwhichheorsàcresides,
                                                                                                                         /
                                                                                                                         '.)
    works,isastudent,orwasconvictedofaqualitqyingoffense.(Check.ifapplicable-)
I
'
-I Thedefendantshallparticipateinanapprovellprogram fordomesticviolence. tcheck,ifapplicable.)
     Ifthisjtldgmentimposesatineorrestitution.itisaconclitionofsupervisedreleasethatthedefendantpayinaccordancewiththe
SchedtlleofPaymentssheetofthisjudgmel3t.
     Thedetkndantmustcompty withthestandardconditionsthatI
                                                         havetneenadoptedby thiscourtaswellaswithany addi
                                                                                                        tionalconditions
on theattached page.
                               STANDARD CONDITIONS OF SUPER VISIO N
      thedefbndantshallnotleavethejtldicialdistrictwithoutthepermissionofthecourtorprobationofficer;
      thedefendantshallI'eporttotheprobationofficerandshallsubm itatrll   thftklandcom pletew rittenrepor'
                                                                                                         twithilthefirstt-
                                                                                                                         ivedaysof
     each month;
     thedtfentantshallanswertruthfully al1int  luiriesbyti
                                                         'leprobationofficerandfollow theinstructionsoftheprobationofscer;
     thedefendantshallsuppcrthisorherdepelldentsand lneetotherfamil     y responsibilities;
     thedefendantsllallworkregularly atalawfu!occupation, unlcssexcused by the probation officerforschooling,training, orother
     ac ceptablereasons)
     the(lefendantsllallnotifytl
                               '
                               leprobation tnfficeratIeasttendayspriol'toany change inresidenceorem ployment'   ,

     thedefendantshallrefraillfroln excessiïetlseofalcohola11tlslalIIlotgurchase, possess,use,distribute.oradl'nini
                                                                                                                  sterany
     controlled substancecrany paraphtrnallartlatedtoanycontrolledsubstances, exceptasprescribedbb'aphyslciank
     thedefendantshallnotfrequelltplaceswherecontrolled stlbstancesareillegallysold, used,distributed,oradministered;
     thedefendantshalInotassocialewithany personsengaged il1criminalactivit'
     f                                                                     y andshalInotassociatewithany personconvictedofa
      elony,unlessgranted pernlisslon to do so by the probation officer;
     thedefendantShallpelmit:!prqbationofficertoyisithim orheratanytimeathomeorelsewhereandshallpermitconfiscftionofany
     contraband observed ln plaln vlew ofthe probatlon officer;
     thedefendantshallnotifytheprobationoftlcerw ithinseventy-twohoursofbeingarrestedorqtlestionedbya1aw enforceluentofficer;
     thedrfrndantshallnotenterintoany agreementtoactasaninformeroraspecialagentofa Iaw cnforcementagency withoutthe
     permlsslonofthecourt;and '
     asdirectedbytheprobationofficer,thedefendantshallnotifythirdpartiesofrisksthatmaybeoccasionrdby$edefendant-scriminal
     recol
         -
          d orpersonalhistoly o,'charactçrlstiçsand shallperlmitthe probation officerto lnake stlch notlfi
                                                                                                         catlonsand to contsrm the
     defendallt'scompliance with such notlficatlon requirement.
                           f .
 CaseCa
      0:19-tp-60037-RAR    Document
       se4:13-cr-0O205-RASjiobB
                             '/    .1 Entered on FLSD Docket
                                       .

                                                         $
                                                         ,.'..'108/29/2019 Page 7 of 22
                                                               ..               '
                                                                               .

                                                Document169 Filed 12/04/14 X '
                                                                             age 6of8 PagèlD #:770
hO 2458   (Rev.09/02)JudglnentinaCriminôlCasc
          Sheet3A- Supervise,
                            dRelease
DEFENDANT                                                                            Juugment-pagu 6   t
                                                                                                       '
                                                                                                       lf      8
           : CRAIG TOBIAS
CASE NUM BER: 4:13CR00205-001

                                ADDITIONAL SUPERVISED RELEASE TERM S
Thedefendantshallprovide theprobationofficerwith accesstoany requested financial
information forpurposesofmoni
                            toring restitùtion paymentsand employment,
The defendantshallnotincurnew credi tchargesoropen additionallinesofcreditwithoutthe
approvalofthe probation officerunl
                                 esspaymentofany fi
                                                  nancjalobligation ordered by the Coud
hasbeen paidin full.
The defendantshallnotpadicipate in anyform ofgambling unlesspaymentofanyfinancial
obligation ordered by theCourthas been paid infull.
The defendantshallpadi  cipate in a program oftesting andtreatmentfordrug abuse, underthe
guidance and direction ofthe United StatesProbation Office, untilsuch time asthe defendantis
released from the program bythe probation officer. The defendantshallpay anycostassociated
withtreatmentand testing.
Undertheguidance and direction oftheUnited States Probation Office, the defendantshall
padi clpate in anycombination ofpsychiatric,psychological, ormentalheal
                                                                      th treatmentas deemedappropriateby the
treatmentprovi  der.The defendantshallpayany ccstassociatedwith treatmentand testing.

ThedefendantshallacquireaGeneralEducatiopalDevelopment(GED)certi
                                                               fi
                                                                cate.
                                                  '''e
      Case 0:19-tp-60037-RAR '.(Document
                                  ?      1 Entered on FLSD Docket
                                                              '#'
                                                              ' .008/29/2019 Page 8 of 22
                                                                  ;
                                                                                              .          '

      .                                           ..'
                                                    --..
                                                        1                                     ''ê
                                                                                                .
 .        .                                                                       ,               ..k-                                    '
  A(
   )2458C&1:t#,,
              .
               k'1:gJ,
                     -,2@,
                         î?
                         p
                          ,p,r;i?,,AaKPDB Document16ù Filed12/04/14 page7of8pagelo #:771  .   .                 ,       .             .


                  Sbeet5.-.CriminalMonetaryPenalties
                                                                                                    1udgl
                                                                                                    .   ncnt- Page           7   o1
                                                                                                                                  -           8
     DEFENDANT: CRAIG TOBIAS
     CASE NUMBER: 4:13CR002O5-001
                                                  CRIM INAL M O NETARY PENALTIES
          Thedefendantmustpaythetotalcrim inalmonetarypenaltiesunderthescheduleofpaymentsonSheet6.

                             Assessm ent                              Fine                                     Restitution
  TOTALS                $ 200.00 '                                  $ 0.00                                   $ .6,673.37

  f-l Thedderminationofrestitationisdeferreduntil               .   An Amended q/'
                                                                                 r/#pnf
                                                                                      ?n/ina tD-/r??&7f
                                                                                                      z!Case(AO 245C)willtne entered
          ahersucbdetermination.

          Thedefendantmustmakerestitution(includingcommunity restitution)tothefollowingpayeesin'theamountlistedbelow.
       t
       Ih
        fthepetendantmakesapartialpayment,eachpayeeshallreceiveanapproxinpatelyoropol
                                                                                    'tionedpayment,unlesssprcifiedotherwisein
       Leefbprrelotnt
                   heyUn
                       ori
                         de
                         tedroSrtaptercrntagepaymentcolumnbelow.However,ptlrstlantto 18 U.S.C. j3664(1),allnonfederalvlctimsmustbepaid
                                    eslspald.

 XameofPaYee                                                           TotalLoss*      Restittltion Ordered PriorityorPercentate
  BANK OF AM ERICA                                                      $4,280.00                 $4,280 00         .09A
     BBVA COMPASS                                                       $1,430,00                        $1,430,00               0%
     GREG AND LORIROO F                                                                                       $963.37            0%




TOTALS                                                      $                         $                      6,673.37


EJ Restitutionamountorderedpursuanttopleaagreement $
      Thedefendantmustpay interestonrestittltionjmdafineofmorethan$2,500.unlesstherestitutionorfsneispaid infulllxforethe
       fifteenthdayaflerthedateofthejtldgment,pursuantto18U.S.C.93612(9.A11oftl
                                                                              '
                                                                              lepaymentopticnsonSheet6maybesubject
      to penaltiesfordelinquency and default pursuantto 18 U.S.C. j3612(g).

(ZI Thecoul-tcleterminedthatthedefendantdoesnotllavetheability topay interestand itisorderedtllat;
       I
       D theinterestrequirementiswaivedforthe (D fine EJ restitution.
      f-ltheinterestrequcrelnentforthe r-1 tlne EZI restituticnismodifiedasfoII0ws:

*FindingsforthetotalamountofIossesarereqtliredunde?ChaptersI09A,ll0,l1()A. and tl3A ofTitle 18foroftknsescommittedoncrafter
S
 eptember13,1994,butbefore April23,l996.
       Case 0:19-tp-60037-RAR r'                             , 08/29/2019 Page 9 of 22
                              Document 1 Entered on FLSD Docket
       .
                              i
                              k' .
                                 -)                         /' .')             .     -
   gu24sB'C//o  4'.TpO'    #2,,jTr;,a!'a
           Sheet6- ScheduleufPaylrents
                                       2s
                                        l?DB Documeùt169 Filed.
                                                              12/04/14 -#age8öf8PagelD#:772 '
    DEFENDANT CRAIG TOBIAS                                                                                               ltt
                                                                                                                         . dgment- Page      8   oî        6
                     :
    CASE NUM BER: 4:13CR00205-0O1

                                                         SCHEDULE OF PAYM ENTS
   Havingassessedtbedefendant'sabilitytopay, paymentofthetotalcrim inalmonetary penaltiesaredueas follows:
              Lumpsnm paymentof$ 200.00                          dueimmediately, balancedue

              (:l no(laterthan                                         ,o?
              (
              / inaccordance             E(lC, I
                                               ZJD, (7l E,or W Fbelow;or
   B I
     ZI Paymenttobeginimmediately(maybecombinedwith !ZIC,                                E1D,or I
                                                                                                ZJFbelcw);or
         C1 Paymentinequal                          (t.
                                                      g..,weekly,monthly, quarterly)installmentsof$                                        overaperiodof
                               (e.g.,monthsoryears),tocommence                      (e.g..30or60days)afterthedateofthisjudglnent;or
  D      f-I Paymentinequal                (e.g.,weekly,monthly,quarterly)installmentsof $
                                                     .                                                    overaperiodof
                        (e.
                          g.,monthsoryears),tocommence                (e.g.,30or60days)afterreleasefrom imprisonmenttoa
              term ofsnpervision;or
  E      I
         '
         -I Paynlentduringtheterl
                                u ofsupervised releasewillcomnpencewithin              (e.g.,30or60days)afterreltasetkol
                                                                                           ..- .
                                                                                               -.- . -..   - - --....- n
            inlprisonlnent.Thecourtwillsetthepaynxentplan basedonanassessnlentofthedefendant'sabilitytopayatthattinle;or
  F          Specialinstructionsl'
                                 egardingthepaymentofcrilninallnonetarypenalties;
  An
  defy rtstitutionalnountthatrtmainsunpaidwhenthedefendantssupervision commencesistobe paidon al     nonthly basisatarateofatlefet1O% ofthe
     endalt'sgrossillcomesto bechanged cluring supervisi
                                                       on, iflleeded,basetlol1thedefendant'
                                                                                          schanget
                                                                                                 '
                                                                                                 lcirculnstaTlces.
  (d)(3). lfthedcfb.ndantrcccîvesaninheritalce,anyscttlemcnts(includingclivorceSettlcmentandpersona!i            ru
                                                                                                    njurysettlelncnrsuantto18U.S.C.j.
                                                                                                                   t)               3572
  fonuscs,lawsui
               tawards.andallyotherrcceiptof'moncy(toincludc.5utnotlil
                                                                     nitedto.gamblingproceedssIottcp'winnillgs git-
                                                                                                              ,   ts-taxrefunds,
  di                                                                                                                               ,   and l
                                                                                                                                           noneyfoundor
      scovered),tl
                 pedefcndantmust,withil
                                      !10daysofrccelpt.appl
                                                          y 100f% oftllevalucofstlchresourccstoanyrcstltutionstillowcdunl
                                                                                                                        cssotherwi
                                                                                                                                 sc
  approvedbytlw probationomce.

 Unlejsthecotldhasexprrsslyorderedotherwise,ifthisjudgmentilnposesimprisonment.paymentofcriminalmonetal
 i                                                                                                    z peraltiesisduedurin
 Rmp
   esp
     rl
      o
      so
       ns
        nime
          bilg
             ltt
               y.PAI
                  roglrc
                       ar
                        mlml
                           an
                           ,
                             alma
                            re  monett
                                 de  arythpeeU.
                                     o:      naS.
                                               ltieDi
                                                   s,sexic
                                                      tr  epCou
                                                         ct tt'
                                                              -
                                                              llrotse
                                                                   .
                                                                     paymentslmajethroughthebMederalBureauofPnsons'lnlpateFinancia!
                                                                    Ffne& Restltutlon.l9I0 E SE Loo: 323 No 237.Tvler.TX 75701
                                                                                                                             .



 ThedefendantshallreceivecreditforaIlpaymentspreviouslymadetowardanycriminalmonetary penaltiesimposed.


        Jointand Stweral

        DefendantandCo-DefendantNamesandCaseNumbers(including defendantnumber), TotalAmount,JointandSeveralAmount
        andcorresponding payee,ifappropriate.
        ThedefendantIsjointlyandseverel yIiablewiththefollowingdefendantsnamedinrelatedcases:
        MakeishaAnnWilliams(W illi
                                 ams),DocketNo.4:13CR205(05),intheamountof$2,580*    ,and
        MistyDawnHendrix(Hendrix),DocketNo,4:13CR205(06),AtamianJohnson4:13cr205(2), Keeven lszealConey
        4:13cr205(3),Antoni
                          o PerezBarfield(4),intheamountof$2,313,37.
       Thedefendantshallpay thecostofprosecution.

       Thedefendantshallpaythefollowingcourtcostts):
Z Thedefendantshallfotfeitthedefeldant'sinterestinthefollowingpropertytotheUnitcdStates:



(
P5a)
   yf
    mineenln
           st
            s
            eh
             re
              as
               ll
                t,b(
                   e6)
                     ap
                      co
                       pm
                        liemu
                           dinl
                              Jty
                                here
                                   fo
                                    st
                                     llt
                                       ouvt
                                          yl
                                           jonn
                                             ,gp
                                               (rde
                                                7) r:na
                                                  pe (1(t> ss,ean
                                                         les   ssl
                                                                 dm
                                                                  (e8)
                                                                    nt,c(
                                                                        2)
                                                                        osr,eljncl
                                                                         ts    tituudl
                                                                                   tiqng
                                                                                      npcri
                                                                                          nc
                                                                                           ti
                                                                                          os palp,r(os
                                                                                             of     3)er
                                                                                                       esttljon
                                                                                                       cu    tuti
                                                                                                                ondicnour
                                                                                                                an    teretsct,(4
                                                                                                                              os )fineprincipal,
                                                                                                                                ts     .
Case
 Case0:19-tp-60037-RAR
      4:l3-cr-O02O5-MAC-Document
                        CAN Docum1 Entered
                                   ent28 FionlFLSD
                                             ed     Docket
                                                08/15/     08/29/2019
                                                      13 Page         PageD10#:
                                                               1 of13 Pagel   of37
                                                                                 22


                                                                                F;I-.ED
                                                                           U.S.DISTBICTCOUHT
                                                                        EASTERN DISI'RICT OFTEXAS
                           IN THE UN ITED STATES DISTRICT COURT
                            FOR THE EASTEM DISTM CTOFTEXAS                      jtjg q5'
                                                                                       !t13
                                      SHEM tAN DJVISION
                                                                           D/t
                                                                             w iulJ.l
                                                                                    klMuakkt
                                                                                           ;,Ctibtk
                                                                        3Y
                                                                        DEPUTY -
   IN TED STA TES OF M IEM CA
                                                           xo.4:13cRI 0&
                                                           Judge 8
   CRAIG DW AAW E TOBIAS(1)
   & k 3.;6Jim ''
   ATM CAN RAX AN JOM SON (2)
   KEEVEN ISZEM CONEY (3)
   ANTONIO PEREZ BARFIELD (4)
   54AKE1SHA ANm SW LLIAM S(5)
   M ISTY DAB?N HENDRW (6)

                                         INDICTAIENT

   T1!E UNITED STATES GRAND .
                            QJRY CHARGES:

                                           CountOne

                                                       Violation:18U.S.C.j1349
                                                       (ConspiracytoCommitBankFraud)
           lntroduction
                    Bnnk ofAm ericw W ellsFargoBnnk,and VienpointBank werefinancial

   institutionsinstzredby theFederalDepositlnsuzanceCom gration and Am erica'sCreditUnion

   wasacreditllnion insuredb)'theNationalCreditUnionSharelnquranceFund (collectively

   'sFinancialInstitutions'').
                    A.
                     1),DH,BC,KM ,BK,and NC wereindividualsknoMm to the Grand Jury;each

   had thei.
           rcarsbtzrglarizedand theizbank ohecksandpersonalidentifying information stolen. GR

   and LR were individualsknoqvn to theG'
                                        rand Jury and had theircarbtzrglazized andthei.
                                                                                      rbazlk

   checksandpersonalidentifying information stolen. DR and JL wereindividualsknoMm tothe
 Case0:19-tp-60037-RAR
Case  4:13-cr-00205-M AC-Document
                         CAN Docum1 ent28 Fi
                                    Entered  led
                                            on   08/15/
                                               FLSD   13 Page
                                                     Docket     2 of13 Pagel
                                                            08/29/2019  PageD11
                                                                              #:of38
                                                                                   22




  Cyrand Jttry whohad theirbanltchecksstolen. TM ,V5$?,CP,andDJwereldividualsknovrnto

  theGrand Jkr '.

  B.     TheC onspiracs'
         3.     Beginningin oraboutJanuary 2012,and contimlingthrough on oraboutJuly25,

   2013,intheEasternDistrictofTexasandelsewhere,CraigDwayneTûbiés(t$Tobias''),
   AtamianRajuanJohnson (t(Johnson''),Keeven IszealConey ('(Coney''),AntonioPerez
   Barfield (t$Bar5eId''),AfakeishaAnn Mhilliams(t;W illiams''),andM istyDawnHendqix
   l'dllendrix'tl,defendants,intentionally,knovingly andwillfullyconspired,confederated,and
   agreed Mith each otherandwith otherindividualsboth knov?n and unknonm to tbeGrandJuryto

   deviseaschem eand artificeto degaud and obtain m oney andpropem ?9om theFinancial
   Tnqtimtionsby m eansofm aterially false and gaudulentpretensesand representations,aA'iolation

   of18U.S.C.â1344.
          M annerand M eansoftbeConspiracv
          4.     IntheEastern Disz ctofTexasand clsewhere,Tobias,Johnson,ConeysBarseld,

   W illiam s,H endrix,and othersknoum and llnknoum to the Grand Jury stolebank checks,bnnk

   cards,and personalidentifcation cardsatlocationssuch asdaycrefacilities,orms,andpublic

   parks. Thetheftsweretypically from motorq'eiticlesand werem adeviaforcibleentry.

                 Victim s'bsnk cardsweretlmically used Avitllinm inutesofthetheft,often atgas

   stations,convenience storer,orretailstores.
                 Unkpovm membersoftheconspiracy keptortuzned overthevictim stchecksand

   dziverslicensestoTobias,Johnson,Coney,and Barneld.
                 W illiam s,Hendrix,and othermem bersoftheconspiracy,disguisedastheft

    Page2of13
    TOBIAS,ETAL -N XCTMBNT
 Case0:19-tp-60037-RAR
Case  4:13-cr-O0205-M AC-Document
                         CAN Docum1 ent28 Fi
                                    Entered onl
                                              ed  08/15/
                                                FLSD   13 Page
                                                      Docket     3 of13 Pagel
                                                             08/29/2019  PageD12
                                                                               #:of39
                                                                                    22




   victim soflen tbrougb the use ofBigs,visited tsnancialinstitutions,tlmicallyviathe drive-thru

   tellerlanes,using rented vehicles. Otherm em bersoftbeconspiracy,includingJolm son and

   Coney,wereuplnlly hidden in theback seatoftherented veiliclesand proAided the

   co-conspirators,includingsvilliam sandH endrix,uit.
                                                     h thestolen checksand Bipedthechecks

   doum Bith anapkin toobscure any fmgerprints. Mhilliam s,H endrilmand otherco-conspirators

   presented stolen checH ,with thecorrespondingstolen l ivers'licensesand bank cards,made

   payable9om onevictim to another. Bnnk tellerscashedtb.
                                                        echecksand thepayeevictims'bnnks

   sufferedthelosswhen tlne checkswererettlrned from tbem akervictH s'bnnksasstolen.
          8.      Throughoutthe execution ofthe schem e,Tobias,Johnson,Coney,Bao eld,atnd

   otberm embersoftheconsplacy provided stuweillance fortherentalvehiclesused topresentthe

   stolen checkstothefinancialinstimtionsstlmicallyinOthôrrentedvehicles('ssurveillance

   vebicles'').
                  On oraboutthe follosAing dates,asrepresentative ofthem nnnerand m eansoftlle

   consppacy,Tobias,Johnson,Coney,Barseld,W illiam s,H endrk,and co-conspizatorsknosqm

   and tmknoum took thefollowingactions,am ongothers,u'ith respectto the follossringlansactions

   on the followlg datesin tb.
                             eEastern Dise ctofTexasandelsewhere:

          M asr3.2013 Transaction
                  a.     On oraboutM ay2,2013,an llnknoMrn co-oonspiratorbrokeinto KM 's

   vehicleand stoleKA4'Sbank cards,bnnk checks,andpersonalidentifying infonnation,

                         On oraboutM ay 2,2013,antmknou?n co-conspiratorbrokeinto avehicle

   and stole JL's bnnk checks.
                  c.     On orabouth4a)'3,2013,an unknoum co-conspiratordroveinto the

   Page3of13
   TOBIAS,ETAL -INIXC-BW NT
 Case0:19-tp-60037-RAR
Case  4:13-cr-OO205-MAC-Document
                        CAN Docu 1ment24 Fi
                                   Entered onl
                                             ed 08/15
                                              FLSD   /13 Page
                                                    Docket     4 of13 Pag
                                                           08/29/2019    elD13#:of40
                                                                       Page        22




   drive-thru laneofW ellsFargo Bank in Denton,Texas,in theEastern DisàictofTexas,and

   presentedKM 'sdriver'slicenseand acheck in tlaeamotmtof$1988draqm 9om theaccotmtof.
                                                                                     1L

   and madepal?ableto KM . Theco-conspiratorfled when absnk em ployeeinform ed the
   co-oonspiratortllebnnk wasverifyingthe check. Tobiasobservedthetranqaction gom arented

   Nissan M axim abeqring Floridalicenseplate:4039ZC nearby.

                          On oraboutM ay 3,2013,Tobiaspossessed two uigs.

          Juls'9 and 10.2013 Transactions

                          On oraboutJu1)'5,2013,Barseld aoquired a CheqmoletM alibu rental

   velticlebearingFloridalicenseplateBRQX47inDallas,Texas.
                          On oraboutJuly 7,20l3,an unknoum co-conspiratorbrokeinto BK's

   vehicleand stoleBK'sbnnk cards,bank checu ,amdpersonalidentifyl g inform ation.

                  g.      On orabout.1ul)?8,2013,an llnkm cmrn co-oonspiratozbroke i
                                           .                                       m oNC's

   vehicleand stoleNC'sbnnk cards,bnnk c'
                                        hecks,and personalidentifying information.

                          On oraboutJull'9,2013,svilliam s,whilewenring adisguiseand

   with Johnson ljingdoum in theback seatso asto beoutofsightofbank personnel,droveinto the

   drive-thrulaneofaBank ofAm ericain Crapevine,Texas,and presented acheck intheam otmtof

   $700clraM'
            n from theaccountofNC andm adepayabletoBK. Tobiasand Barneld obsen'edthe

   transaction fzom a sunreillances'ehiclenearby.
                          On oraboutJuly 9,2013,W illiam s,whilewearing adisguise nnd

   with Johnson lyingdour
                        n in theback seatsoasto beoutofsightofbankpersormel,droveintothe

   drive-thruofaBnnk ofAm ericaat3660North BeltlineRoad in Irving,Texas,andpresenteda

   check in thenmountof$940 draum from theaocountofN C andm adepayableto BK. Tobiasand

   Page4of!3
   TOBIAS,ET AL-INDICTNIEN T
Case
 Case0:19-tp-60037-RAR
      4:13-cr-O0205-MAC-Document
                        CAN Docum1 Entered
                                   ent28 FionlFLSD
                                             ed     Docket
                                                08/15/     08/29/2019
                                                      13 Page         PageD14#:
                                                               5 of13 Pagel   of41
                                                                                 22
    l




  Bao eld obsen/ed thetrnnqaction9om asurveillr ceArehicleneazby.

                          On oraboutJuly 9,2013,Bpilliam s,while wearinga disgaise and

  Bith Johnson lyingdosqm in theback seatso asto beoutofsightofbnnk personnel,droveinto the

   driq/e-thl'u laneofaBnnk ofAm ericaat7300North M aco thurBoulevard in Irving,Texas,and

   presented acbeck in tbeamotmtof$940 clraurn9om theaccountofNC andm adepayableto BK .
   TobiasandBarseld obsenredtlnetm saction from asunreillanoevehiclenearby.

                  k.      On oraboutJuly 10,2013,Nvilliam s,whilewearing adisguise and

   with Johnson lying doq'
                         n in theback seatso aslo be outofsightofbnnk personnel,drovethe

   rentedCbewoletM alibubenringFloridalicenseplateBRQX47,wllichwascoq'eredbyastolen
   TexaslicenseplateC473V573,intothedrive-thnalaneofaBank ofAm ericain Bedford,Texas,

   andpresented acheck in tbeam otmtof$940 dzaqm 9om the accotmtofN C andm adepayableto

   BK . Tobiasand Barseld obsen'edthetansaction from asurveillancevehiclenearby.

                          On oraboutJuly l0,2013,afzrahgh-speed vehiclechaseand in an
   attempttoeyadelaw enforcem çnt,Johnson andW illiam sabandonedtherented ChevroletM alibu

   bearingFloridalicenseplateBRQX47attheemergencyroom parking1otatTexasHealthHa.
                                                                               rris
   M ethodistHospie - Hurst-Euless-Bedford.

          Jul5'24 and 25.2013 Transactions
                  m,      Oh oraboutJuly 15,2013,T51 acqtlired aNissan Altima rentalvelnicle

   bearing Floridalicenseplate 319VJG in Ft.Lauderdale,Florida,and listed Johnson asan

   authorized driver,
                          OnoraboutJuly15,2013,Johnson'smother,DJ,acquiredaHlrtmdai
   Sonata rentalvehicle bearing Floridalicenseplate 330118 C in Ft.Lauderdale,Florida.

   Page5of13
   TOBIAS:ETAL -PNFIXCTMENTT
 Case0:19-tp-60037-RAR
Case  4:13-cr-O0205-MAC-Document
                        CAN Docum  ent28 Fi
                                 1 Entered onled 08/15/
                                               FLSD    13 Page
                                                     Docket     6 of13 Pagel
                                                            08/29/2019 PageD15
                                                                             #:of42
                                                                                  22




                           OnoraboutJulyl9:2O1j,CP acqtliredaCheqrroletMaliburentalvehicle
   bearing Tennesseelicenseplate .
                                 19133P in W estPnlm Beach,Florida.

                   p.       On orabouthlarch 16,2013,anlmknonm co-conspiratorbrokeinto AD's

   vehicle and stoleAD 'sbnnk crdsandpersoni identifyinginform ation.
                            On oraboutJuly 19,2013,an unknourn co-conspiratorbrokeinto DH's

   vehicle and stoleDH'sbank cardsandpersonalidentifyinginform ation.

                            On orabout.
                                      1111y l9,2013,an llnknoum co-conspiratorbrokeintoBC's

   velùcleandstoleBC'sbnnk cards,creditcards,bnnkchecks,and personalidentifying information.

                            On oraboutJu1)?21,2013,an llnknoum co-conspiratorbrokeinto GR's

   vehicléiu FfscosTexas,in theEastem DistzictofTexas,and stoleGR'sandLR'sbnnk cbecks,

   bank cazds,andpersoni identifyinginformation.
                            On oraboutJuly 22,2013,an llnknoMm co-oonspiratorbrokeinto acazand

   stoleDR'sbamk checks.

                    ll.     On oraboutJuly 24,2013,Hendrix,whileweadng adisguise and Bitln

   Coney lying doum intheback seatso asto beoutofsightofbnnk persormel,drovetherented

   NissanM timabenringFloridalicenseplate319VJG intothedrive-tlu'
                                                                ul= eofaW ellsFargoBank

   in M esquite,Texas,and presented acheck inthe amountof$950 draBm 9om theaccountofGR

   and LR and znadepayableto AD. Tobias,Johnson,Barseld,and VW obsen?ed thetansaction
   9om two surveillancevehiclesnearby,therented HlrundaiSonatabearingFlorida lioenseplate

   330HBC and therented ChevroletM alibu bearingTennesseelicenseplateJ9133P.

                             On oraboutJuly 24,2013,H endrix,whilewearing adisguiseand with

   Coney lying dovm in the back seatso asto beoutofsightofbnnk personnel,drovetherented

   Page6 of13
   TOBIAS,ET .AL -INDICTh4ENF'
                             I-
 Case0:19-tp-60037-RAR
Case  4:13-cr-0O2O5-MAC-Document
                        CAN Docum1 ent28 Fi
                                   Entered onl
                                             ed  08/15/
                                               FLSD   13 Page
                                                     Docket     7 of13 Pagel
                                                            08/29/2019  PageD16
                                                                              #:of43
                                                                                   22




  N issan Altim abenringFloridalicenseplate 319VJG into thedrive-thrulane ofanAm erica's

  CreditUnion in Garland,Texas,andpresented a check im the nm otmtof$1s00O clraqm 9om tbe
  accountofGR and LR and m adepayabletoDH. Tobias,Johnson,Bao eld,and VW obsenhed

  thetrm saction from two surveillanceveM clesnearby,therented Hlcm daiSonatabearing Florida

  licenseplate330118C andtherented ChevroletM alibubearing TermesseelicenseplatcJ9133P.

                          On oraboutJuly24,2013,H endrix,wllileweadng adisguise andqith

   Coney lyingdoq'
                 n in theback seatso asto beoutofsightofbank personnel,drovetherented

  N issan Altim abenring Floridalicenseplate319V20 intothedrive-tlm zlane ofaBnnk ofAmerica

   at7515 OreenvilleAvenueinD allas,Texas,andpresented acheck in thenmotmtof$1,700tlraANm

   âom theaccotmlofGR and LR and m adepayableto BC. Tobias,Johnson,Bao eld,andM%ï
   obsenpedtbetransaction 9om two surveillr cevelliclesnearby,therented HlrandaiSonata

   bearingFloridalicenseplate3301-18C andtherented CbevroletM iibubenring Ter esseeiicense

   plate.
        19133P.
                           On orabout.
                                     1u1y 24,2013,Hendrix,wbllewearing adisguise and with

   Coney lying dovrrtin theback seatso asto beoutofsightofbank personnel,drovetberented

   Nissan Altimabean'ngFloridalicenseplate319VJG intothedrive-thnll= eofaBnnk ofAmerica

   at6750OreenvilleAvenuei,
                          n Dallas,Texr ,andpresented acheck inthenm olm tof$1,700draum

   9om theaccotmtofGR and LR andm adepayableto BC. Tobias,Johnson,Barfield,and $747

   obsen/edtlaetransaction from two surveillancevehiclesnearby,includingtherented Hlrundai

   Sonat.abearingFloridalicenseplate330HBC and therented Chevrold M alibu benring Tennessee

   licenseplate J9133P.



   Page7of13
   TOBG S,ET AL -INDICThIE'
                          NV
 Case0:19-tp-60037-RAR
Case  4:13-cr-O0205-MAC-
                       CAN Document
                       Document       28 on
                                1 Entered Filed 08/15/
                                              FLSD    13 Page
                                                    Docket      8 of13 Pagel
                                                           08/29/2019  Page D
                                                                            17#:
                                                                               of44
                                                                                  22




                         On oraboutJuly25,2013,Tobiaspicked up '
                                                               VTV atahotel,drovein the

   rented ChevroletM alibubearingTennesseelicenseplate .
                                                       19133P to aB4g storewhereTobias

   puzchased awigsand then droq'eto apazkinglotacrossthesteet9om VieurpointBnnk at9625

   AudeliaRoad inDallas,Texas. Atthislocation,Jûhnson andConey,in therentedNissanAltim a

   bearingFloridalicenseplate319V JG,m etBitb TobiasandVW .
                  z.     On oraboutJuly 25,2013,VW ,wililewearing aNAigan.
                                                                         d with Coney lying

   dossm in theback seatso astobe outofsightofbank personnel,drove therented Nissan Altima

   benring FloridaIicenseplate319VJG intothedrive-thrulaneofaVienrpointBnnk at9625Audelia

   Road inDallas,Texas,andpresentedacheck intbeamountof$920 draAvn 9om theaccotmtofDR

   artd m adepayableto LR.
                  aa.     Onorabom Ju1)'25,2013,TobiasandJohnson drovetherentedChevrolet

   M alibu benringTe= esseelicenseplate.19133P arotmdtheareaneazVieMrpointBnnk and

    conductedsurveillancewhileM%lpresentedthecheck.
                  ab.     On oraboutJaly 25,2013,afterM%1cmshedthe check intheam ountof

    $920dranm from theacootmtofDR andmadepayabletoLK V1$7andConey dzovetberented
    Nissan Altim a benringFloridalicenseplate 319VJG to achurch parking 1otashortdistance9om

    ViesNpointBnnk and providedthem oney toTobiasand Johnson who werein therented

    ChevroletM alibu bearing Tennesseelicenseplate J9133P. Coney,and VW possessedtwo

    additionalblankchecksthatbelongedtoDR,theurigTlhblwore,twoANrindow ptmches(thatare
    custommily usedto breakintomotorvehicles),andLR'sdn'ver'slicense,bankcard,andSocial
    Security card. Tobiasan.
                           d Johnson possessed one window ptmch and onescrewdrivez.

           lnviolationof18U.S.C.j 1349.
    Pag:2of13
    TOBIAS,ETM .-W DICTAIENT
 Case0:19-tp-60037-RAR
Case  4:13-cr-OO2O5-MAC-
                       CAN Docum
                       Document   ent28 on
                                1 Entered Filed 08/15/
                                             FLSD     13 Page
                                                    Docket      9 of13 Pagel
                                                           08/29/2019  Page D18#:
                                                                                of45
                                                                                   22




                                             C ount Tw o

                                                             Violation:l8U.S.C.jj1028A and2
                                                            (AggravatedldentityThef'
                                                                                   t)
            On oraboutM ay3,2013,intheEasternDistrictofTexasand elsewhere,Tobias,aided and

   abettedby othersknoqm andumknoqNm totheCyrandJtu7',did knowinglypossessanduse,Mitbout

   laB'fu.
         lauthority,am ean.
                          sofidentification ofanotherperson:to Bit,KM 'sdriver'slicense,dllrsng

   an.
     dinrelationtoaviolationof18U.S.C.j1349(conspiracytocommitbnnkfraud):asallegedin
   Coun.
       tOneofthislndictment,in connection Mritlntheh4ay 3,2013,tansaction atSvellsFazgo

   Bank.

            Inviolation of18U.S.C.jj1028A and2.

                                      CountsThreeShroueh Six

                                                          Violation:18U.S.C.jjl028A and2
                                                          (Agpavatedldentity Tbeft)
            On oraboutthefollowing dates,in theEasternDistictofTexasand elsewhere,Tûbias,

    Johnson,Bao eld,andW illiam s,aided and abettedby each otherand othersknosNm and

    llnknosqrnto theGrandJury,did knowingly possessand use,uithoutlaqr
                                                                     falauthority,am eansof

    identification ofanotherperson,towit,BK'sthiver'slicense,d'lringand in relation to aviolation

    of18U.S.C,j 1349(conspiracyto commitbnnkfraud),asallegedin CountOneofthis
    Indictm ent,in connection Mit.
                                 b the follow ing tzansactions:

     Count Transaction Date                 Nam e                 FinancialInstitution
        3          July 9,2013                BK                    Bank ofA m egica
        4          July 9,2013                BK                    Bnnk-ofA m erica
        5          July 9,2013                BK                    Bank ofAmerica
        6         July 10,2013                BK                    Bank ofAmerica
    Pagr9of13
    TOBIAS,ETAL -INDICTNW NT
 Case0:19-tp-60037-RAR
Case  4:13-cr-0O205-MAC-Document
                        CAN Document  28 Fi
                                 1 Entered  led
                                           on   08/15/
                                              FLSD   13 Page
                                                    Docket     10 of13 Page
                                                           08/29/2019  PagelD #:
                                                                            19 of 46
                                                                                  22




            Each Countinviolationof18U.S.C.jj1028A and2.
                                     CountsSeven tbroueh Ten

                                                      Violation:18U.S.C.jj 1028A and2
                                                      (Aggravatedldentity Theft)
            On oraboutthe folloAving dates,in theEastern DistzictofTexasand elsewhere,Tobias,

   Johnson,Coney,BaY eld,and H endrix,aided and abettedb)?each otherand otbersknovm and

   llnknoqm totheGrand Jury,Ad knoMringlypossessand use,Bithoutlaqrfu.
                                                                     lautbority,mennqof
   identifcation ofotherpersons,to Mrit,AD's,DH 's,andBC'sHriverslicensessdurin.
                                                                               g and in

   relationtoaviolationof18U.S.C.j 1349(conspiracytocommitbnnk gaud),asallegedinCount
   OneoftbisIndictmenl,in connection Mith thefollowing tansactions;

     Count T ransaction Date              Nam e             FinancialInstitiution
       7          July24,2013              AD                  W ellsFargo Bnnk
       8          July 24s2013              DH              Am erica'sCreâitUnion
       9          July 24,2013              BC                 Bnnk ofAm erica
       10         July 24,2113              BC                 Bnnk ofAm erica

            Each Cotmtinviolationof18U.S.C.jj1028A and2.

                                           CountEleven

                                                          Violation:18U.S.C.ûj1028A and 2
                      r          >                       (AggravatedIdentity Theft)
            On orabout
                      àh M,2013,intheEastem DistrictofTexasand elsewhere,Tobias,Johnson,
   and Coney,aided and abetted b)?othersknoMm and llnknonm to tbe Grand Jury,did knowingly

   possessand use,withoutlawfulauthoritysameansofidentifcation ofanotherperson,to wit,LR's


   Pue10of1,
           3
   TOBIAS,ET M ..INDICTA4ENT
 Case0:19-tp-60037-RAR
Case  4:13-cr-00205-MAC-Document
                        CAN Docum  ent28 Fi
                                 1 Entered onl
                                             ed 08/15/
                                              FLSD    13 Page
                                                    Docket     11 of13Page
                                                           08/29/2019 PagelD #:
                                                                           20    47
                                                                              of 22




   driver'slicease,dllringandinrelationtoaviolationof18U.S.C.j 1349(conspiracytocommit
   bnnkFaud),asallegedinCountOneoftllisIndictment,in colmectionMit.
                                                                  htbeJull'25,2013,
   tansaction atVievrpointBank.

          lnAiolation ofl8U.S.C.jj 1028A and2.


                 NOTICE OF IN TENT TO SEEK CRTM TNAL FO RFEITURE

                     Pttrplantto l8 U.S.C.i?82(a)Q )(A)and28 U.S.C.$2461
          Astherestkltofcomm itlingtheoffensesalleged in thisJndic% ent,the defendantsshall

   forfeittotbeUnitedStatespurplnntto 18U.S.C.9981(a)(2)(A)and22U,S.C,j2461allpropem',
   realorpersonal,thatconstitutesorisderived from proceedstaceableto the afbrementioned

   offenseincludingbutnotlimitedtotbefollowing:
   Casb Proceeds
          Approximately $5,200 in United Statescurrency anda11interestandproceedstraceable

   thereto,in thatsuch sub in agp egateispropem 'constitm ing,orderived from ,proceedsobtxined
   directly orindirectlysastheresultoftheforegoing ofenses,alleged in thisIndic% ent.

          Substitute A ssets

          Ifan)'ofthepropertydescribedaboA'easbeingsubjecttoforfeiture,asaresultofanyactor
   om ission ofthedefendants-

          (a)    cnnnotbelocatedupontheexerciseofduediligence;
          (b)    hasbeentransferredorsoldto,ordepositedwith athird person;
          (c)    hasbeenplacedbeyondthejurisdictionofthecourt;
          (d)    hasbeensubstantiallydiminishedinvalue;or
          (e)    hasbeencommingledwith otherpropertywlaich cnnnotbe
                 subdividedw ithoutdifficulty;


   Page11of13
   TOBIAS,ET AL .mRXCTMENT
 Case0:19-tp-60037-RAR
Case  4:13-cr-OO205-M AC-Document
                         CAN Document   28 Fi
                                  1 Entered onled 08/15/
                                                FLSD   13 Page
                                                      Docket     12 of13Page
                                                             08/29/2019  Pagel
                                                                             D #:
                                                                             21    48
                                                                                of 22




   itistheintentoftheUited Sttes,pursllnntto 18U,S.C,j9#2(a)(4),toseekforfeitureofany
   otherproperty ofthedefendantsup tothevalueoftheaboveforfeiGbleproperty,includingbutnot

   limited toa11propem ',both realand personalonmed b)?tbedefendants.
          B)'virt
                'ueoftlaecom mission oftheoffensesallegedim tbislndiotm ent,any and al1interqst

   tbedefendnntshavein theabove-described property isvcsted in and forfeitedtotheUnited States.




                                                    A TRUE BILL



                                                    GRAND .
                                                          FURS/FOREPEksoN-
   JO> M .BALES
   UM TED STATES ATTOM E Y

                                                       * -'tS -l3
   CHRTSTOPHER A .EA SON                            D ate
   A ssistantUnited StatesAttonwy




   Pag: )2of13
   TOBIAS,ETM -INDICTM EN!T
Case
 Case0:19-tp-60037-RAR
    '
                        CAN Docum
      4:13-cr-0O205-MAC-Document   ent28 Fi
                                 1 Entered onl
                                             ed 08/15/
                                              FLSD    13 Page
                                                    Docket     13 of13Page
                                                           08/29/2019 PagelD #:
                                                                           22    49
                                                                              of 22
    !




                           m TI!E UNJTED STATES DISTRICT COURT
                            FOR THE EA STERN DISTM CT OF TEM S
                                    SHERM AN DIVISION


   UNITED STATES OF M G RICA
                                                           NO .4:13CR
                                                           Judge

   CIIAIG DW ANJNE TOBIAS (1)
   ak a.ttJiI4I''
   ATM TIAN RAJUAN JOHNSON (2)
   KEEVEN ISZEAL CONTEY (3)
   ANTONIO PEREZ BARFX LD (4)
   MAKEISHA ANTN SW LLIAM S (5)
   ACSTY DAMTN HENDRIX (6)

                                       N OTICE OF PENALTY
                                        -           -


                                             CountOne

    Violation'
             .             18U.S.C.j 1349
                           (ConspiracytoCommitBrmkFraud)
    Penztv:                A fmeofnotm ore than S25O,00O,and/or
                           im prisonm entfornotm orethan 30 yearss
                           and aTenn ofSupenzised Releasefornotm orethan
                           5years.

    Special
    M sessm ent:           $100.00
                                       CountsTw othroqzh Eleven

    Violations:            18U.S.C.j1028A
    Penalty:               Foreach count:twoyearsimprisonmentin addition totheplnishm ent
                           providedby thepredicatefelony;afsnenottoexceed$250,000,orriotm ore
                           than the greateroftw icethegrossgain tothedefendantortwicethe gzoss
                           losstooneotberth= thedefendant,orboth;supervised releaseofnotmore
                           than one year.

    Special
    A ssessm ent:          Foreach count: $100.00
    Paze13of 13
        TOBJAS,ETAL -NOTICEOFPENALTY
